Case: 16-50287      Document: 00513814138         Page: 1    Date Filed: 12/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fif h Circuit

                                    No. 16-50287                              FILED
                                  Summary Calendar                    December 28, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MANUEL GUEDEA-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:06-CR-751-2


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jesus Manuel Guedea-Martinez appeals the district court’s denial of a
sentence reduction under 18 U.S.C. § 3582(c)(2). He contends that the court,
in finding that he did not warrant a reduction of his sentence, failed to properly
apply the applicable sentencing factors and erroneously construed the record.
       Section 3582(c)(2) permits a discretionary modification of a defendant’s
sentence for cases in which the Guidelines sentencing range has subsequently


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50287    Document: 00513814138     Page: 2   Date Filed: 12/28/2016


                                 No. 16-50287

been lowered by the Sentencing Commission. § 3582(c)(2); see United States v.
Doublin, 572 F.3d 235, 237 (5th Cir. 2009). In the context of a § 3582(c)(2)
motion for a sentence reduction, the district court must consider the 18 U.S.C.
§ 3553(a) factors, although it “need not mention the § 3553(a) factors or
articulate its reasoning for why the factors support its decision on the motion."
United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011) (internal citation
omitted). We review a district court’s decision whether to reduce a sentence
pursuant to § 3582(c)(2) for abuse of discretion. United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011).
      Guedea-Martinez has not demonstrated that the district court
committed any error of law or that its decision was based on a clearly erroneous
assessment of the evidence, particularly because at the sentencing hearing the
district court quickly corrected its initial misconstruction of the alleged
obstruction enhancement. Larry, 632 F.3d at 936. The court’s allocution at
the hearing indicated several legitimate § 3553(a) bases for its denial,
including the seriousness of the offense, the nature and circumstances of the
offense, and the characteristics of Guedea-Martinez.       § 3553(a)(1), (2)(A).
Because the district court supported its decision by a number of § 3553(a)
factors and committed no error, there is no basis to disturb the denial of a
sentence reduction here.
      AFFIRMED.




                                       2